Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18, 20, and 26 are pending in the present application with claims 1 and 17 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-18, 20, and 26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 and 13-16 are directed to an apparatus (i.e., a machine); claims 17, 18, and 20 are directed to a method (i.e., a process); and claim 26 is directed to a computer-readable non-transitory storage medium (i.e., a manufacture).  Accordingly, claims 1-10, 13-18, 20, and 26 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A question generating apparatus, comprising at least one processor, the at least one processor being configured to: 
acquire a candidate question set Q; 
calculate an information value of each candidate question in the candidate question set Q; and 
generate at least one question according to the information value of each candidate question.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because the limitations are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a person could practically calculate an information value of each candidate question in a candidate question set Q (e.g., based on how relevant an answer to the question would be relative to a particular diagnosis or the like) and generate (e.g., determine) at least one question according to the information value of each candidate question (e.g., such as selecting the question with the highest information value).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 4, 6-8, 18, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Claims 2 and 18 call for selecting a candidate question with the greatest information value from the candidate question set Q as the generated at least one question which can be practically performed in the human mind (mental processes).
Claims 4 and 20 recite how the information value of each candidate question is based on an expected value of information amount brought by the candidate question which just further defines the step of calculating the information value of each question (mental processes).
Claims 6-8 recite various mathematical formulations/calculations for determining the information value of each candidate question (mathematical concepts).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A question generating apparatus, comprising at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the at least one processor being configured to: 
acquire a candidate question set Q (extra-solution activity (data collection) as noted below, see MPEP § 2106.05(g)); 
calculate an information value of each candidate question in the candidate question set Q; and 
generate at least one question according to the information value of each candidate question.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of the processor, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of acquiring the candidate question set, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 17 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 17 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 3: This claim recites how the candidate question set is acquired according to a dialog context, the candidate question set includes a first selected number of candidate questions correlated to the dialog context satisfying a threshold, and the generated question includes a dialog question to be asked to a dialog object which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 5: This claim calls for acquiring answers to the questions to obtain an answer set which merely represents insignificant extra-solution activity (data gathering) (see MPEP § 2106.05(g)).
Claims 9-10: These claims recite how the predicted answer and information amount for each candidate question are obtained/calculated using first and second recurrent neural networks which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 13 recites how the dialog is a dialog interaction in a medical inquiring diagnosis, the dialog object is a patient, and the apparatus is configured to ask the patient a question which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 14 recites how the system includes input and output devices which amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 15 recites how the inquiring diagnosis context includes description from the patient which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 16 recites how the inquiring diagnosis context includes an inquiring diagnosis question that has been asked to the patient which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 26 recites how a computer-readable non-transitory storage medium stores a computer program executable by a processor to implement the question generating method which amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of the processor, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to acquiring the candidate question set which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-10, 13-18, 20, and 26 are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13-18, 20, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2020/0279647 to Buchard et al. (“Buchard”):
Regarding claim 1, Buchard discloses a question generating apparatus, comprising at least one processor (processor 501 in Figure 5), the at least one processor being configured to: 
acquire a candidate question set Q ([0042] discusses possible next questions (candidate question set Q)); 
calculate an information value of each candidate question in the candidate question set Q ([0042] notes that the possible next questions are ranked using a structured VOI (value of information) strategy while [0045]-[0046] discuss how the VOI strategy involves computing an expected utility (EU) for each question, where the EU takes into account the VOI of each question; the Examiner is equating the EU to the recited “information value”); and 
generate at least one question according to the information value of each candidate question ([0043] notes that the highest ranked question is selected and output).

Regarding claim 2, Buchard discloses the question generating apparatus according to claim 1, further including wherein generating at least one question comprises:
 selecting a candidate question with the greatest information value from the candidate question set Q as the generated at least one question (per [0042]-[0047], the question with the highest EU (information value) is selected and output).

Regarding claim 3, Buchard discloses the question generating apparatus according to claim 1, further including wherein: 
the at least one processor is configured to acquire the candidate question set Q according to a dialog context ([0010], [0029], [0041], and [0042] discuss how in response to a patient inputting words/symptoms (in a chatbot/dialog context), it is determined which nodes of the PGM to activate and then the possible next questions (candidate question set) are acquired); 
the candidate question set Q comprises a first selected number of candidate questions qi, of which correlation degree with the dialog context satisfies a threshold ([0041]-[0042] note how based on the user input, it is determined which particular nodes of the PGM to activate and then the possible next questions (candidate question set Q) are determined; accordingly, there is some “first selected number of candidate questions qi” in the candidate question set Q based on the nodes; furthermore, in order to determine which particular nodes are to be activated over other nodes based on the user input/dialog context, a correlation degree between the user input/dialog context and the activated nodes satisfies some threshold), where i is a positive integer less than or equal to the first selected number (the first selected number of questions is equal to the first selected number); and 
the generated at least one question comprises a dialog question to be asked to a dialog object (per [0041]-[0043] and Figure 3, the highest ranked question is selected and output as a dialog question to the user/patient (dialog object)).

Regarding claim 4, Buchard discloses the question generating apparatus according to claim 3, further including wherein the information value of each candidate question is positively correlated with an expected value of information amount brought by the candidate question (per [0045]-[0047], the EU (information value) of each question is positively correlated with an information gain (excepted value of information amount) brought by the question).

Regarding claim 5, Buchard discloses the question generating apparatus according to claim 4, further including wherein the at least one processor is further configured to: 
acquire an answer aj corresponding to a candidate question in the candidate question set Q ([0043] and Figure 3 discuss/illustrate receiving user input to a candidate question) to obtain an answer set A ([0043] and Figure 3 discuss/illustrate acquiring user input for a plurality of candidate questions thus resulting in an answer set A), where j is a positive integer less than or equal to the first selected number (user input for one or more of the candidate questions is received such that the number of answers/user input is less than or equal to the first selected number of candidate questions), and j = i indicates that the answer aj corresponds to the candidate question qi (for a first generated candidate question presented to a user (e.g., corresponding to i=1), the user input corresponding to such question corresponds to j=1, for a second generated candidate question presented to a user (e.g., corresponding to i=2), the user input corresponding to such question corresponds to j=2, and so on).

Regarding claim 13, Buchard discloses an inquiring diagnosis system (Figure 1), comprising the question generating apparatus according to claim 3, wherein the dialog is a dialog interaction in medical inquiring diagnosis (see Abstract, [0002]-[0003], [0013], [0041]), the dialog object is a patient ([0040]), and the question generating apparatus is configured to generate an inquiring diagnosis question to be asked to the patient (the Abstract and [0043] note that a question is output which is for inquiring from the patient to determine a diagnosis), according to an inquiring diagnosis context (see Abstract).

Regarding claim 14, Buchard discloses the inquiring diagnosis system according to claim 13, further including: 
an input device configured to acquire the inquiring diagnosis context (mobile phone 3 in Figure 1); and an 
output device configured to output the inquiring diagnosis question (interface 5 in Figure 1 and/or interface 511 in Figure 5).

Regarding claim 15, Buchard discloses the inquiring diagnosis system according to claim 13, further including: 
wherein the inquiring diagnosis context comprises description from the patient (“I have a headache” in [0041] and top of Figure 3).
Regarding claim 16, Buchard discloses the inquiring diagnosis system according to claim 13, further including: 
wherein the inquiring diagnosis context comprises an inquiring diagnosis question that has been asked to the patient (again, the inquiring diagnosis context includes a plurality of inquiring diagnosis questions asked to the patient; see Abstract, Figure 3 and [0040]-[0047]).

Claims 17, 18 and 20 are rejected in view of Buchard as respectively discussed above in relation to claims 1, 2, and 4.

Regarding claim 26, Buchard discloses a computer readable non-transitory storage medium (memory 505 in Figure 5), storing a computer program (structured VOI model 513), wherein the computer program, when executed by a processor (processor 501 in Figure 5 and [0088]-[0089]), implements the question generating method according to claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0279647 to Buchard et al. (“Buchard”) in view of U.S. Patent No. 10,713,289 to Mishra et al. (“Mishra”):
	Regarding claim 6, Buchard discloses the question generating apparatus of claim 5, but appears to be silent regarding wherein the at least one processor is configured to obtain the information value of each candidate question by

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nevertheless, Mishra teaches (column 12, lines 24-46) that it was known in the dialog exchange art to receive an input query regarding whether a user has a healthy weight (dialog context), determine probabilities of receiving answers to various follow-up questions regarding the context, determine how each potential answer may lead more or less directly to the answer of the user query (information amount that each question brings for the context), and to score potential questions using this information (obtain information value of each question) which advantageously allows the system to converge on an ultimate answer to the query in a fewer number of follow-up questions thereby saving time and resources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the at least one processor of Buchard to be configured to obtain the information value of each candidate question by

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


as taught by Mishra to advantageously converge on an ultimate answer to the query in a fewer number of follow-up questions thereby saving time and resources and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686